         Case 3:16-cv-02954-LB Document 418 Filed 04/26/21 Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                            FOR THE NINTH CIRCUIT
                                                                    APR 26 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 GROUSE RIVER OUTFITTERS,                      No. 19-16602
 LTD.,
                                               D.C. No. 3:16-cv-02954-LB
               Plaintiff - Appellant,
                                               U.S. District Court for Northern
   v.                                          California, San Francisco

  ORACLE CORPORATION,                          MANDATE

               Defendant - Appellee,

  and

 NETSUITE, INC.,

               Defendant,

   v.

 EMILY HOLTON,

               Movant.


        The judgment of this Court, entered February 26, 2021, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.
Case 3:16-cv-02954-LB Document 418 Filed 04/26/21 Page 2 of 2

                                  FOR THE COURT:

                                  MOLLY C. DWYER
                                  CLERK OF COURT

                                  By: David J. Vignol
                                  Deputy Clerk
                                  Ninth Circuit Rule 27-7
